With the understanding, despite the reference only to abuse of discretion, that the opinion applies the legal standard of the syllabus of Univ. Hosp., Univ. of Cincinnati College of Medicinev. State Emp. Relations Bd. (1992), 63 Ohio St.3d 339,587 N.E.2d 835, I concur in the opinion and judgment. To the extent the common pleas court engages in the limited weighing of the evidence to reach its conclusion upon an R.C. 119.12 appeal, the abuse of discretion standard is appropriate. However, as held inUniv. Hospital, there also is the question of law as to whether the evidence is reliable, probative and substantial, determined without weighing the evidence or determining credibility of the witnesses, even in a limited sense. Such determination presents only a question of law and the abuse of discretion test does not apply. The difference is similar to that of the testing of a civil judgment on the separate issues of manifest weight and sufficiency of the evidence as a matter of law.